Title: To Thomas Jefferson from William Carter, 23 December 1807
From: Carter, William
To: Jefferson, Thomas


                        
                            
                            Thomas Jefferson Esqr.  President of U.S
                            Geo. Town. Decr. 23rd 1807
                        
                        The distressed situation of Doctr. William Carter born in Wms’burg educated at Wm. & Marys & having
                            lost his Father; & the acting Executor who married my half sister not being willing to comply with the will of my
                            deceased father; puts it totally out of my power to pursue the business I was regularly bred to—(In consequentia quorum)
                            your pecuniary aid I solicit to defray my expences to the City of Richmond where I am sanguine to expect some help from
                            the Virginian Legislature—(Excuse my boldness)—I Remain Sir with due rispect Yr. faithfull friend & well wisher,
                        
                            Wm. Carter Med. Doctr.
                        
                    